1    HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
2    CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
3    801 I Street, Third Floor
     Sacramento, CA 95814
4    T: (916) 498-5700
     F: (916) 498-5710
5
     Attorneys for Defendant
6    ERIKA LOUISE SCHMID
7
8                               IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11      UNITED STATES OF AMERICA,                )   Case No. 2:18-cr-00246-TLN
                                                 )
12                     Plaintiff,                )   [PROPOSED] ORDER TO SEAL MS.
                                                 )   SCHMID’S MEDICAL RECORDS: EXHIBIT
13                        vs.                    )   A TO ECF NO. 58
                                                 )
14            ERIKA LOUISE SCHMID,               )
                                                 )
15                    Defendant.                 )   Date: April 2, 2020
                                                 )   Time: 2:00 P.M.
16                                               )   Judge: Hon. Edmund F. Brennan
17
              IT IS HEREBY ORDERED that the Request to Seal Exhibit A to ECF No. 58, Ms.
18
     Erika Schmid’s Medical Records is granted so that the medical information is not available on
19
     the public docket. The records are to be provided to the Court and opposing counsel.
20
              These documents shall remain under seal until further Order of the Court.
21
22
     Dated: April 2, 2020
23
                                                     ____________________________________
24
                                                     HON. EDMUND F. BRENNAN
25                                                   United States Chief Magistrate Judge

26
27
28

      Order
